Case 2:20-cv-00351-CCC-MF Document9 Filed 03/06/20 Page 1 of 2 PagelD: 333

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DISCOVER GROWTH FUND, LLC, : Civil Action No. 2:20-cv-351 (CCC)(MF)

Plaintiff,
-against-

ANTHONY FIORINO, M.D.; DANIEL
KAZADO; DANIEL TEPER, M.D.;

JEFFREY PALEY, M.D.; JOHN

NECZESNY; THE ESTATE OF GARY H. :
RABIN; and JOHN DOE 1-10 AND JANE DOE
1-10,

Defendants.

 

STIPULATION
IT IS HEREBY STIPULATED AND AGREED, by and between undersigned counsel
for Plaintiff Discover Growth Fund, LLC (“Plaintiff”) and Defendants Anthony Fiorino, M.D.,
Daniel Teper, M.D., Jeffrey Paley, M.D. and John Neczesny (collectively as “Defendants”), that
Defendants hereby authorize their counsel to accept service of process and acknowledge service

of the Corrected Amended Complaint [Dkt. No. 5] as of the date hereof;

 

IT IS HEREBY FURTHER STIPULATED AND AGREED that Defendarkédime to ( A a nN
answer or otherwise respond to the Corrected Amended Complaint shall be April 8, 2020. —_
Nothing contained herein shall waive or modify any rights of the parties, except as set

forth herein, and all such rights are hereby reserved.
Case 2:20-cv-00351-CCC-MF Document9 Filed 03/06/20 Page 2 of 2 PagelD: 334

Mid

Dated: Eebruary-27; 2020

GIBBONS PLoS

By: keer

Dale E. Barney /
One Gateway Center

Newark, New Jersey 0712

Tel. (973) 596-4500

Email: dbarney(@pibbonslaw.com

 

Attomeys for Plaintiff

KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP

By: i 2 \

Jo . Jurelfe, Jr.
200 1° Street, 17°F
New York, New York 10036

Tel. (212) 972-3000
Email: jjureller(@klestadt.com

 

Attorneys for Defendants
